Exhibit VERTEX CORPORATE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS JULY 5, 2, 2007 2008 2007 Assets Current assets: Cash $ 19,000 $ 187,513 Accounts receivable, net of allowance for doubtful accounts(2008, $12,207; 2007, $36,000) 8,480,877 8,733,061 Inventories 25,609,387 22,821,315 Advance to related party 500,000 Prepaid expenses and other 165,673 279,022 Deferred income taxes 1,507,000 1,122,000 Total current assets 36,281,937 33,142,911 Property and equipment, net 1,913,063 1,254,893 Goodwill 5,363,425 5,363,425 Other assets 476,690 587,976 Total assets $ 44,035,115 $ 40,349,205 Liabilities and Shareholders’ Equity Current liabilities: Notes payable, bank $ 7,465,320 $ 9,329,740 Current portion of long-term debt 616,480 573,395 Accounts payable 2,429,380 1,874,280 Accrued expenses 5,629,208 6,463,410 Total current liabilities 16,140,388 18,240,825 Long-term debt, less current portion 9,731,597 10,186,411 Deferred income taxes, net 678,000 519,000 Total liabilities 26,549,985 28,946,236 Commitments (Note 7) Shareholders’ equity: Common stock, $0.01 par value, 15,000 shares authorized;10,000 shares issued and outstanding 100 100 Paid-in-capital 3,447,900 3,447,900 Retained earnings 14,037,130 7,954,969 17,485,130 11,402,969 Total liabilities and shareholders’ equity $ 44,035,115 $ 40,349,205 See notes to unaudited condensed consolidated financial statements. VERTEX CORPORATE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS SIX MONTHS ENDED JULY 5, 2, 2007 2008 2007 Net sales $ 37,374,247 $ 34,683,328 Cost of sales 24,838,178 22,203,397 Gross profit 12,536,069 12,479,931 Selling, general and administrative expenses 6,946,974 5,561,607 Income from operations 5,589,095 6,918,324 Other charges: Interest expense 945,283 1,089,572 Management fee, related party 275,822 262,502 Loss on disposal of property 47,594 1,268,699 1,352,074 Income before income taxes 4,320,396 5,566,250 Income taxes (benefit): Current 1,757,355 2,351,771 Deferred (11,000 ) (170,000 ) 1,746,355 2,181,771 Net income 2,574,041 3,384,479 Retained earnings, beginning of period 11,463,089 4,570,490 Retained earnings, end of period $ 14,037,130 $ 7,954,969 See notes to unaudited condensed consolidated financial statements. VERTEX CORPORATE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JULY 5, 2, 2007 2008 2007 Cash flows from operating activities: Net income $2,574,041 $3,384,479 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 208,637 215,904 Amortization 61,330 107,862 Loss on disposal of property 47,594 Provision (benefit) for: Losses on accounts receivable 84,100 42,400 Inventory obsolescence 698,000 Deferred income taxes (11,000) (170,000) Deferred interest expense 85,143 82,977 Changes in assets and liabilities: Accounts receivable, trade (973,415) (1,785,468) Inventories 2,173,692 (4,122,134) Prepaid expenses and other 246,425 (75,068) Deposits 132,943 (46,479) Accounts payable (917,401) (1,325,673) Accrued expenses (1,023,804) 1,832,124 Net cash provided by (used in) operating activities 2,688,285 (1,161,076) Cash flows from investing activities: Advance to related party (500,000) Purchases of property and equipment (395,428) (483,393) Cash used in investing activities (895,428) (483,393) Cash flows from financing activities: Notes payable, bank, net (1,494,155) 1,830,152 Principal payments on long-term debt (295,412) (278,178) Net cash provided by (used in) financing activities (1,789,567) 1,551,974 Net increase (decrease) in cash $3,290 $(92,495) Cash, beginning of period 15,710 280,008 Cash, end of period $19,000 $187,513 Supplemental disclosures: Cash paid for: Interest $911,624 $992,633 Income taxes $1,370,656 $108,000 Noncash investing and financing activities: Interest expense deferred and capitalized as long-term debt $85,143 $82,977 See notes to unaudited condensed consolidated financial statements VERTEX CORPORATE HOLDINGS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED JULY 5, 2, 2007 1. Description of business and summary of significant accounting policies: Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information pursuant to rules and regulations of the Securities and Exchange Commission (SEC).In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the financial position of Vertex Corporate Holdings, Inc. as of July 5, 2008 and June 30, 2007, and the results of operations and cash flows for the six month periods ended July 5, 2008 and June 30, 2007, have been included.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to SEC rules and regulations.Accordingly, these condensed consolidated financial statements should be read in conjunction with the audited financial statements included elsewhere in this Form 8-K/A. Operating results for the six month period ended July 5, 2008 are not necessarily indicative of the results that may be expected for the remainder of the fiscal year. Principles of consolidation: The accompanying consolidated financial statements include the accounts and transactions of Vertex Corporate Holdings, Inc., its wholly-owned subsidiary Pawtucket Holdings, Inc., and PFI, LLC., a single-member Limited Liability Company of Pawtucket Holdings, Inc.Vertex Corporate Holdings, Inc., Pawtucket Holdings, Inc. and PFI, LLC are collectively referred to herein as the Company.HMK Enterprises, Inc. (HMK) owns approximately 85% of Vertex Corporate Holdings, Inc. through its consolidated group of holdings. Significant intercompany accounts and transactions have been eliminated in consolidation. Business organization and description of business: PFI, LLC operates principally as a distributor of ferrous and corrosion resistant fasteners, selling to other distributors and resellers throughout North America.PFI, LLC purchases principally all of its products from fastener manufacturers located in Asia. Pawtucket Holdings, Inc.’s activities consists of its investment in PFI, LLC.Vertex Corporate Holdings, Inc.’s activities principally include its investment in Pawtucket Holdings, Inc. Use of estimates: The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period.Significant estimates included in the accompanying consolidated financial statements relate to reserves for accounts receivable, inventories and goodwill valuations, reserves for self-insured medical claims, and income taxes.Actual results could differ from those estimates. Cash and cash equivalents and concentrations of credit risk: The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents.The Company had no cash equivalents at July 5, 2008 and June 30, 2007. At June 30, 2007, the Company had bank deposits totaling $332,091 in excess of federally insured limits. Accounts receivable, credit risk, and revenue recognition: Accounts receivable are stated at the amount management expects to collect from outstanding balances.The Company provides credit to customers in the normal course of business.Collateral is not required for accounts receivable, but ongoing credit evaluations of customers’ financial condition are performed, and the Company maintains credit insurance for certain customer accounts at specific dollar minimums and maximums.The Company provides for probable uncollectible amounts through a charge to earnings and a credit to an allowance for doubtful accounts based on its assessment of the current status of individual accounts.Balances that are still outstanding after the Company has used reasonable collection efforts are written off through a charge to the allowance for doubtful accounts and a credit to accounts receivable.The allowance for doubtful accounts at July 5, 2008 and June 30, 2007, and the changes in the allowance for doubtful accounts for the six months then ended, are not material to the accompanying consolidated financial statements. Revenue is recognized when title to goods passes to customers, which principally occurs when goods are shipped to customers, and includes freight charges billed to customers. Inventories: Inventories consist principally of items held for resale and are stated at the lower of cost (first-in, first-out method) or market.The Company reduces inventories by an amount which, in management’s judgment, is adequate to reflect inventories at the lower of cost or market.At July 5, 2008 and June 30, 2007, the Company has recorded a valuation allowance for obsolescence and slow-moving inventories in the amount of $2,833,000 and $2,093,000, respectively.Management uses historical sales and an expected net realizable value of products to be sold to estimate the valuation allowance.Therefore, management’s estimate of the valuation allowance is susceptible to significant change depending on historical sales and expected net realizable value at each valuation date. Property and equipment: Property and equipment is stated at cost.Maintenance and repairs are expensed as incurred, and additions and expenditures that increase asset values and extend useful lives are capitalized.Depreciation is provided using the straight-line method over the estimated useful lives of the assets.Machinery and equipment is depreciated over 5 years, computer equipment is depreciated over 3 to 5 years, and leasehold improvements are depreciated over the shorter of the useful lives of the assets or lease term (principally 10 years). The Company evaluates long-lived assets held and used by the Company for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.An impairment loss is recognized if the sum of expected undiscounted future cash flows from the use of and disposition of the asset is less than its carrying amount.Generally, the amount of the impairment loss is measured as the difference between the carrying amount of the asset and the estimated fair value of the asset.The Company did not record any impairment losses during the six months ended July 5, 2008 and June 30, 2007. Goodwill and intangible assets: Goodwill represents the excess of the purchase price over the fair value of the identifiable assets, including identifiable intangibles, acquired and liabilities assumed in acquisitions accounted for using the purchase method.The Company evaluates goodwill for impairment annually or whenever events or changes in circumstances indicate that the carrying amount exceeds its implied fair value.In connection with the impairment tests, the Company evaluates the continuing value of the goodwill using a multiple of earnings before depreciation, amortization and other charges. The Company evaluates the remaining useful lives assigned to intangible assets annually to determine whether events or circumstances require the Company to revise the remaining period of amortization.Also, the Company evaluates intangibles for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.An impairment loss is recognized if the sum of the expected future cash flows from the asset is less than its carrying amount. Generally, the amount of the impairment loss is measured as the difference between the carrying amount of the asset and the estimated fair value of the asset.During the six months ended July 5, 2008 and June 30, 2007, no impairment losses were recognized.Also, there were no changes in the gross carrying amounts of goodwill and intangible assets during the six months ended July 5, 2008 and June 30, 2007. At July 5, 2008 and June 30, 2007, the Company’s intangible asset consists of a covenant not to compete, which is amortized using the straight-line method over the five-year term of the related agreement. Deferred financing fees: Deferred financing fees are amortized using the straight-line method over the term of the related debt. Shipping and handling costs: Shipping and handling costs are included in cost of sales in the accompanying consolidated statements of income and retained earnings. Self-insurance: The Company retains a portion of the risk for medical claims and purchases insurance for catastrophic exposures beyond a $50,000 deductible per employee up to a maximum aggregate amount of $1,200,000.The Company accrues estimated unpaid medical claims, including claims incurred but not reported, based on available recent claims experience. Income taxes: The Company’s income or loss is included in HMK’s consolidated federal income tax return and certain unitary state and local tax returns. Under a tax-sharing agreement (the Tax Agreement) between the Company and HMK, the Company pays to HMK a tax-sharing allocation for its proportionate share of the consolidated group’s taxable income.Certain states require separately filed returns and the payment of income and/or excise taxes by PFI, LLC.Deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted statutory tax rates and laws that will be in effect when the differences are expected to reverse. Effective May 4, 2008, the Company adopted the provisions of Financial Accounting Standards Board Interpretation (FIN) No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48).The interpretation requires the Company to assess the merits of its income tax positions to determine whether the positions would be sustained upon examination and to record a liability for tax positions that are less than fifty percent likely to be sustained.The effect of the adoption of FIN 48 on the Company’s consolidated financial statements was not material. 2. Property and equipment: 2008 2007 Leasehold improvements $ 237,147 $ 169,231 Machinery and equipment 881,114 621,653 Computer equipment 1,371,996 886,009 Furniture and fixtures 72,645 39,705 2,562,902 1,716,598 Less accumulated depreciation 649,839 461,705 $ 1,913,063 $ 1,254,893 3. Other assets: 2008 2007 Covenant not to compete, net of accumulated amortization(2008, $125,000; 2007, $65,000) $ 175,000 $ 235,000 Deferred financing fees, net of accumulated amortization(2008, $335,175; 2007, $298,472) 175,692 212,395 Deposits 125,998 140,581 $ 476,690 $ 587,976 The covenant not to compete is being amortized $60,000 annually through May 2011. 4. Notes payable, bank: The Company has a revolving credit note payable (Revolving Note) with a bank.Borrowings under the Revolving Note are available in the maximum amount equal to the lesser of a percentage of eligible accounts receivable plus the lesser of a percentage of eligible inventories or a percentage of the appraisal value of inventories, as defined, or $16,000,000 less the then outstanding balance on the Term Note (see below).Borrowings are also available under the Revolving Note for the issuance of letters of credit up to a maximum amount of $1,500,000.Borrowings under the Revolving Note bore interest at the bank’s prime rate plus .25% or the London InterBank Offered Rate (LIBOR) plus 2.75% through October 2007, and thereafter bear interest at the bank’s prime rate minus 1.25% or LIBOR plus 1.5%, and are due on demand.At July 5, 2008 and June 30, 2007, borrowings under the Revolving Note total $5,340,320 and $6,829,740, respectively, with interest at 3.75% at July 5, 2008 (8.11% at June 30, 2007).Borrowings under the Revolving Note and Term Loan are secured by substantially all assets of the Company. The Company has a term loan note payable (Term Loan) under the same Credit and Security Agreement as the Revolving Note.The Term Loan is due on demand and, if no demand is made sooner, in quarterly principal installments of $125,000 which commenced November 1, 2007 with the remaining balance due August 4, 2009.At July 5, 2008 and June 30, 2007, $2,125,000 and $2,500,000, respectively, is outstanding under the Term Loan.Interest on the Term Loan is due monthly at the bank’s prime rate plus 1% or LIBOR plus 3.5% (5.96)% at May 3, 2008; 8.8% at June 30, 2007). The Company’s debt agreements contain covenants, notification requirements and restrictions, including, among others, the maintenance of certain financial ratios and limitations on additional indebtedness, distributions and investments. 5. Long-term debt: 2008 2007 Senior subordinated notes payable (Senior Notes), bearinginterest at 14% (interest at 12% due monthly, interest at 2%capitalized to principal quarterly), principal balance duethe earlier of August 4, 2010 or a capital transaction oracceleration event as defined in the agreement $ 8,484,492 $ 8,314,144 Subordinated term note payable, bearing interest at 6%,principal and interest due in quarterly installments of$151,465 commencing October 2006 with the remainingunpaid balance due July 31, 2011 1,757,246 2,239,454 Subordinated term note payable, bearing interest at 6%,principal and interest due in quarterly installments of$27,644 through May 2009 106,339 206,208 10,348,077 10,759,806 Less current portion 616,480 573,395 $ 9,731,597 $ 10,186,411 The long-term debt and notes payable, bank (see Note 5) are collateralized by substantially all assets of the Company.The Senior Notes and subordinated term notes payable are subordinated to the notes payable, bank. The holders of the Senior Notes received warrants for the purchase of 400 common shares of Pawtucket Holdings, Inc., which would represent, upon conversion, 4% of the outstanding common shares.The warrants are exercisable through August 4, 2015, at an amount per share calculated based on defined formulas in the warrant agreement.Management has determined that the exercise price of the warrants at the inception of the agreement approximated the fair value of Pawtucket Holdings, Inc.’s common stock shares at that time.Accordingly, the Company has not recorded any amounts in the accompanying consolidated financial statements for the value of the warrants.The warrants are also subject to a put notice that requires Pawtucket Holdings, Inc. to purchase the warrants, at the holder's option, based on the then fair market value of PFI, LLC at the earlier of August 4, 2010 or the consummation of a capital transaction. The subordinated term notes are payable to former owners of the business. The Company’s debt agreements contain covenants, notification requirements and restrictions, including, among others, the maintenance of certain financial ratios and limitations on additional indebtedness, distributions and investments. At July 5, 2008, annual maturities of long-term debt are as follows: Twelve months ending in June 2009 $616,480 2010 570,420 2011 9,018,350 2012 142,827 $10,348,077 6. Related party transactions and commitments: Operating leases: The Company leases warehouse and office facilities under operating leases with unrelated parties and parties related through certain common ownership.The operating leases expire at various dates through December 2017.Rent expense under operating leases (excluding taxes, insurance and maintenance expenses which are the responsibility of the Company) totaled approximately $390,000 and $486,000 to unrelated parties, and approximately $207,000 and $153,000 to related parties, for the six months ended July 5, 2008 and June 30, 2007, respectively. At July 5, 2008, future minimum rentals under noncancelable operating leases are as follows: Twelve Months Ending in June Unrelated parties Related parties Total 2009 $875,407 $810,000 $1,685,407 2010 690,521 701,670 1,392,191 2011 349,236 680,000 1,029,236 2012 259,356 680,000 939,356 2013 259,356 680,000 939,356 Thereafter 93,526 3,173,364 3,266,890 $2,527,402 $6,725,034 $9,252,436 Advance to related party: The Company advanced $500,000 to a related party lessor during 2008.The advance was for certain renovation costs and expenditures incurred by the lessor associated with the Company’s occupancy of the related party’s property. Consulting agreement: The Company has a management consulting agreement (the Management Agreement) with HMK, which continues until either party gives 180 days prior written notice of termination.The Management Agreement provides for management fees equal to .75% of the Company’s sales to be paid to HMK. Employment agreements: The Company has employment agreements with certain key employees (the Employees) through August 2008.Any party may terminate their agreement at any time; however, if the Company terminates an Employee without cause during the term of the agreement, the Employee is entitled to severance pay equal to one year of salary.Also, the Employees are entitled to Management Incentive Compensation, as defined and calculated on an annual basis. Labor concentrations: PFI, LLC has entered into a collective bargaining agreement with the United Steelworkers of America, terminating June 13, 2011, covering approximately 13% of the Company’s workforce. 7. Income taxes (benefit): The components of income tax expense (benefit) are as follows: 2008 2007 Current: Tax-sharing allocation $1,368,555 $1,850,771 State income taxes 388,800 501,000 Deferred (11,000) (170,000) $1,746,355 $2,181,771 At July 5, 2008 and June 30, 2007, tax-sharing allocations payable to HMK, in the amount of $2,086,705 and $3,070,000, respectively, are included in accrued expenses in the accompanying consolidated balance sheets. Temporary differences giving rise to deferred tax assets consist principally ofemployment-related amounts accrued for financial reporting purposes but deductible in future periods for income tax reporting purposes, and allowances for doubtful accounts and inventory obsolescence recorded for financial reporting purposes but deductible in future periods for income tax reporting purposes.Temporary differences giving rise to deferred tax liabilities consist principally of the excess of depreciation for income tax reporting purposes over the amount for financial reporting purposes, and amortization of goodwill for income tax reporting purposes. Total gross deferred tax assets and gross deferred tax liabilities are as follows: 2008 2007 Deferred tax assets $ 1,541,000 $ 1,140,000 Deferred tax liabilities 712,000 537,000 Deferred tax asset $ 829,000 $ 603,000 Realization of the future tax benefits related to deferred tax assets is dependent upon various factors, including the Company’s ability to generate taxable income.Management has determined that it is more likely than not that the deferred tax assets will be realized.While management uses available information to evaluate the realizability of the Company’s deferred tax assets, future adjustments might be necessary if economic conditions differ substantially from the assumptions used in evaluating the realizability of deferred tax assets. 8. Subsequent event: On August 28, 2008 the stockholders of the Company sold all of the outstanding common stock of the Company under the terms of a stock purchase agreement dated August 28,
